Case 1:19-cv-11023-LAP Document 24 Filed 11/17/20 Page 1 of 1
DocuSign Envelope ID: 8C15A209-E37D-4950-S4CF-5379C9E7CF37

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LEONIE BURKE,
Case Ne. 19-cv-11023 (LAP)
Plaintiff,

~against-

THE BANK OF NEW YORK MELLON,
NATHANIEL KIERNAN

Defendants,

rm er tr ne ee ee ey ee eee ee ee er ee em ee te

AND NOW, on this jf ye day allt, upon review of the

parties’ Stipulation to Amend the Caption, IT IS HEREBY ORDERED that the caption in this

action is amended to read:
“LEONIE BURKE,

Plaintiff

THE BANK OF NEW YORK MELLON,

Defendant.”

BY THE COURT:

   

Pnorable Loretta A. Preska
United States District Judge

cc/eci All Counsel of Record

 
